854 So.2d 271 (2003)
SIEMENS INFORMATION & COMMUNICATIONS NETWORK and Travelers Property Casualty, Appellants,
v.
Guy COLLINS, Appellee.
No. 1D02-1558.
District Court of Appeal of Florida, First District.
September 12, 2003.
Eric R. Eide and Earl I. Higgs, Jr. of Grower, Ketcham, Rutherford, Bronson, *272 Eide & Telan, P. A., Orlando, for Appellants.
Bill McCabe of Shepherd, McCabe & Cooley, Longwood, for Appellee.
PER CURIAM.
The employer/carrier in this workers' compensation case appeal a final order of the judge of compensation claims (JCC) awarding the claimant medical and indemnity benefits. They argue that the JCC erred by denying their motion for the appointment of orthopaedic and psychiatric expert medical advisors as untimely. Our review of the record reveals that the employer/carrier timely requested the appointment of expert medical advisors once the disagreements in the opinions of the healthcare providers in this case became apparent and did not delay the discovery of these disagreements. See Palm Springs General Hospital v. Cabrera, 698 So.2d 1352 (Fla. 1st DCA 1997); see also Helmsman Management Services v. Garner, 725 So.2d 1188 (Fla. 1st DCA 1998). Accordingly, the order under review is reversed and this case is remanded.
BOOTH, BARFIELD and ALLEN, JJ., concur.